DETAILED ACTION

The following is a final office action is response to communications received on 12/30/2021.  Claims 1-3, 5-7, 10, 12-15, 18-20 and 22 are currently pending and addressed below.  Claims 4, 8, 9, 11, 16, 17 and 21 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/22/2021 with respect to claim 1 have been fully considered.  However, there appears to be no argument against the rejection of claim 19.  It is the examiner’s opinion the rejection is still valid and is therefore repeated herein.  Any additional arguments have been considered but are moot as they do not apply to any of the references as being used in the current rejection.

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 currently depends from cancelled claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangan (U.S. 2014/0343682) in view of Tuke et al. (US 8,372,155).

    PNG
    media_image1.png
    385
    624
    media_image1.png
    Greyscale


Regarding Claim 19, Mangan teaches a one-piece ceramic [0033] acetabular cup (12) devoid of a separate liner (Fig. 1a, [0026]) and 5comprising a distance between an inner articulating surface (shown) and an outer surface (shown) on a straight line (shown) from an equatorial center (shown) of the inner articulating surface and passing through a surface edge of the inner articulating surface at a transition to a rim.
However, Mangan does not specifically disclose wherein said distance is equal to or less than 4 mm.
Tuke teaches a ceramic cup devoid of a separate liner with a thickness of about 2-5 mm (Col 4: lines 28-38) to provide improved resistance to fracture (Col 3: lines 62-64).
It would have been an obvious matter of design choice to construct the device of Mangan with a distance of equal to or less than 4 mm, as taught by Tuke, in order to provide improved resistance to fracture.  Further, such a modification would have involved a mere change in the size of a component, generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 1-3, 5-7, 10, 13-15, 18, 20 & 22 are allowed.  Claim 12 would be allowed if the improper dependency is corrected.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774